EXHIBIT 10.2


 
AMENDMENT NO. 2 TO
CREDIT AGREEMENT


AMENDMENT NO. 2, dated as of May 20, 2009 (this “Amendment”), among ASHLAND
INC., a Kentucky corporation (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent, and the Required Lenders listed on the signature pages
hereto, to the Credit Agreement dated as of November 13, 2008, as amended as of
April 17, 2009  (the “Credit Agreement”) among the Borrower, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and THE BANK OF NOVA
SCOTIA, as Syndication Agent.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
 
WHEREAS, Section 10.01 of the Credit Agreement permits the Credit Agreement to
be amended from time to time;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
 
Section 1.                      Amendments.
 
Upon and subject to the date as of which this Amendment becomes effective (the
“Amendment No. 2 Effective Date”), the Credit Agreement is amended as follows:
 
(a)          The definition of “Consolidated EBITDA” in the Credit Agreement is
hereby amended by:
 
(i)           replacing clause (viii) thereto with the following: “(viii)
restructuring and integration charges not to exceed $80,000,000 in the aggregate
during the three fiscal year period ending September 30, 2011 (and such amounts
may be included pursuant to this clause (b) in the calculation of Consolidated
EBITDA for any Measurement Period after September 30, 2011 that includes one or
more quarters prior to September 30, 2011 in which such charges were
incurred),”; and
 
(ii)           adding the following immediately prior to the comma in clause
(ix) thereof: “and non-cash equity compensation expense”.
 
(b)           Section 7.12 of the Credit Agreement is hereby amended by
replacing the second line in the table with the following:
 
 
 
 
 
-2-
 
Fiscal Year
Amount
2010
$250,000,000



 
Section 2.                      Representations and Warranties.
 
Borrower represents and warrants to the Lenders as of the date hereof and the
Amendment No. 2 Effective Date that:
 
(a)           The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or binding upon Such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
 
(b)           Before and after giving effect to this Amendment, the
representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement or any other Loan Document shall be true and
correct on and as of the Amendment No. 2 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that the representations and warranties contained in
Section 5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Section 6.01(a) and (b),
respectively, of the Credit Agreement; provided that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects.
 
(c)           At the time of and before and after giving effect to this
Amendment, no Default or Event of Default shall exist.
 
Section 3.                      Conditions to Effectiveness.
 
This Amendment shall become effective as of the date when each of the following
conditions is satisfied:
 
(a)           The Administrative Agent (or its counsel) shall have received from
(i) Lenders constituting the Required Lenders and (ii) each of the other parties
hereto, a counterpart of this Amendment signed on behalf of such party.
 
(b)           All corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto, whether or
not referred to herein, shall be reasonably satisfactory in form and substance
to the Administrative Agent.
 

 
 
 
 
-3-

(c)           The representations and warranties in Section 2 of this Amendment
shall be true and correct.
 
Section 4.                      Miscellaneous.
 
(a)           This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic transmission (including in  .pdf or similar
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
(b)           Sections 10.14 and 10.15 of the Credit Agreement are incorporated
herein, and shall apply hereto mutatis mutandis, as if a part hereof.
 
(c)           Section headings herein and in the Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any Loan Document.
 
(d)           The Borrower shall pay on demand all fees and expenses of the
Administrative Agent (or its Affiliates) in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.
 
(e)           On and after the Amendment No. 2 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  By
executing and delivering a copy hereof, each applicable Loan Party hereby agrees
and confirms that all Loans and Obligations shall be guaranteed and secured
pursuant to the Loan Documents as provided therein.
 

 
 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 

  ASHLAND INC., as Borrower          
 
By:
/s/  Lamar M. Chambers       Name:  Lamar M. Chambers      
Title:  Senior Vice President and Chief Financial Officer
         

 

 
ASHONE C.V., as Guarantor
 
By:  ASHLAND INTERNATIONAL HOLD-
       INGS, INC., as General Partner
         
 
 
By:  /s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President      
   

 

  By:  ASH GP LLC, as General Partner          
 
 
By:  /s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President      
   

 

 
ASHLAND INTERNATIONAL HOLDINGS
       INC., as Guarantor
         
 
By:
/s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President        
 

 

 
ASHTHREE LLC, as Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  President      
   

 
[Signature Page to the Ashland Credit Agreement Amendment No. 2]

 
 
 
 
 
 

 
ASHPROP LLC, as Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  Vice
President-Finance          

 

 
ASHLAND LICENSING AND
         INTELLECTUAL PROPERTY LLC, as Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  Vice
President-Finance          

 

 
ASH GP LLC, as Guarantor
         
 
By:
/s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President          

 

 
VALVOLINE INTERNATIONAL, INC., as
    Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  Vice
President-Finance          

 

 
HERCULES INCORPORATED, as Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  Vice
President-Finance          

 
 
[Signature Page to the Ashland Credit Agreement Amendment No. 2]

 
 
 
 
 
 

 
AQUALON COMPANY, as Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  Vice President  
       

 

 
HERCULES INVESTMENTS S.A.R.L., as
        Guarantor
         
 
By:
/s/  Linda L. Foss       Name:  Linda L. Foss       Title:  Type A Manager      
   

 

 
EAST BAY REALTY SERVICES, INC., as
        Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  President      
   

 

 
HERCULES PAPER HOLDINGS, INC., as
   Guarantor
         
 
By:
/s/  J. Kevin Willis       Name:  J. Kevin Willis       Title:  President      
   

 
[Signature Page to the Ashland Credit Agreement Amendment No. 2]

 
 
 
 
 
 

 
BANK OF AMERICA, N.A., as Administrative
       Agent
         
 
By:
/s/  Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein      
Title:  SVP          

 

 
BANK OF AMERICA, N.A., as a Lender and L/C
     Issuer
         
 
By:
/s/  Irene Bertozzi Bartenstein       Name:  Irene Bertozzi Bartenstein      
Title:  SVP          

 
 
[Signature Page to the Ashland Credit Agreement Amendment No. 2]

 
 
 
 
 
 

 
THE BANK OF NOVA SCOTIA, as a Lender
         
 
By:
/s/  Todd S. Meller       Name:  Todd S. Meller       Title:  Managing Director
         

 
 
[Signature Page to the Ashland Credit Agreement Amendment No. 2]
